Citation Nr: 0925670	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right and left hip 
disabilities, each status post total arthroplasty.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim of entitlement to service 
connection for right and left hip disabilities, each status 
post total arthroplasty.

In June 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for right and left hip 
disabilities, each status post total arthroplasty, was 
previously denied in an October 2002 rating decision.  The 
Veteran was notified of the decision but did not perfect an 
appeal.  

2.  Since the October 2002 decision, the evidence received 
with respect to the claim for service connection for the 
right and left hip disabilities is new, in that it was not 
previously considered by decision makers.  The evidence, 
however, is largely cumulative, and not material, as it does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the claim 
for service connection for right and left hip disabilities, 
each status post total arthroplasty, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for right and left hip 
disabilities, each status post total arthroplasty.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's claim of entitlement to service 
connection for right and left hip disabilities in an October 
2002 rating decision.  At the time of the October 2002 
denial, the RO found that while the Veteran had been 
diagnosed with right and left hip disabilities that had 
required total arthroplasties, there was no probative 
evidence demonstrating that the Veteran developed hip 
disabilities in service, or as a result of service, and the 
claim was denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the October 2002 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in February 2008.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records, 
the Veteran's post-service treatment records, and his own 
statements.  

Additional evidence received since the October 2002 denial 
includes clinical records dated from June 2006 to August 
2008, which show periodic treatment for and notations 
regarding right and left hip disabilities, status post total 
arthroplasties.  Those records do not relate the Veteran's 
right and left hip disabilities to his active service.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his right and 
left hip disabilities developed as a result of a fall down 
stairs in service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
Veteran received treatment for right and left hip 
disabilities, those records do not show that the Veteran's 
hip disabilities were incurred or aggravated as a result of 
his period of active service.  Accordingly, they are largely 
cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right and 
left hip disabilities.  The claim for service connection 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  The evidence at the time of the 
previous final denial showed that the Veteran had 
disabilities of the right and left hips.  Accordingly, the 
new evidence showing only that the Veteran has continued to 
receive treatment for these disabilities does not relate to 
any unestablished facts necessary to substantiate the claim.  
38 C.F.R. § 3.303.  

Neither may the claim for service connection be reopened on 
the basis of the statements submitted by the Veteran.  The 
Veteran's statements are new but not material.  The Veteran, 
as a layperson without ostensible medical expertise, is not 
competent to opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the Veteran can attest to the symptoms (including 
worsening of symptoms) that he experienced, he lacks the 
medical competence to determine that his right and left hip 
disabilities were incurred in service.  Additionally, the 
Veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for right and left hip 
disabilities that was not before the RO in October 2002, the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  The Board 
finds that new and material evidence has not been submitted.  
The new evidence does not show that the Veteran's and left 
hip disabilities were incurred or aggravated during his 
period of active service.  Therefore, the new evidence is not 
material.  Thus, the claim for service connection for right 
and left knee disabilities is not reopened and the benefits 
sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2008 and a rating 
decision in May 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reason for the decision.  Additionally, 
at the time of the prior final denial of the claim for 
service connection for right and left hip disabilities in 
October 2002, VA informed the Veteran that his claim was 
denied because the preponderance of the evidence did not 
demonstrate that his right and left hip disabilities were 
related to his active service.  This communication, in 
addition to the above correspondence, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA is not required to provide an examination with 
respect to the previously denied claim of entitlement to 
service connection for right and left hip disabilities unless 
new and material evidence has been presented.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.




ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for right and left hip 
disabilities, each status post total arthroplasty,  has not 
been received.  The claim is therefore denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


